Judgment, Supreme Court, New York County (John Cataldo, J.), rendered November 9, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. In this observation sale case, the evidence warranted the conclusion that the drugs recovered from the buyer’s possession were the unidentified objects that defendant had just given to the buyer in return for money (see e.g. People v Bolden, 6 AD3d 315 [2004], lv denied 3 NY3d 637 [2004]).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], Iv denied 91 NY2d 976 [1998]; People v DAlessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Buckley, EJ., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.